DETAILED ACTION
1.         Claims 1-15, as originally filed on 01/22/2021, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 01/22/2021 has been considered by the examiner. An initialed copy is attached.

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
The filed abstract is objected to for being more than one paragraph. Correction is required. See MPEP 608.01(b).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/975,938 (reference application; hereinafter App. ‘938). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a charge-transporting composition comprising: a polythiophene compound, metal oxide nanoparticles, a fluorine-containing nonionic surfactant and a solvent (see instant claims 1 & 7; App. ‘938 claims 1 & 4), further comprising a dopant material that is an arylsulfonic acid compound (see instant claims 8-9; App. ‘937 claim 9). The applications vary slightly in terms or formulae used to define the compounds or particular species, but are still obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
7.         Claim 11 is objected to because of the following informalities: In claim 11, it is suggested that Applicant eliminate the phrase “for use in” by amending the claim to read “An organic electroluminescent device having an anode, a cathode and a charge transporting thin film comprising the charge transporting composition according to claim 1 therebetween.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.         Claims 11 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the charge transporting thin film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 provides for “the use of the charge transporting thin film according to claim 12”, but, since the claim does not set forth any steps involved in the method, it is unclear what method Applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
	Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/014946 A1), in view of Otani (US 2017/0104161 A1).
	As to independent claim 1, Wang teaches a charge transporting composition (see pg. 6, lines 25-30: positive charge carriers; pg. 43, lines 4-9:Wang’s non-aqueous ink composition is applied on a conductor to form a hole transport layer) comprising a polythiophene compound (see pg. 8, lines 7-27), metal oxide nanoparticles (see pg. 22, lines 10-22), and an organic solvent (see pg. 2, line 20 to pg. 3, line 6: non-aqueous ink composition; pg. 32, line 1 to pg.33 line 10).
As to independent claim 2, Wang teaches a charge transporting composition (see pg. 6, lines 25-30: positive charge carriers; pg. 43, lines 4-9: Wang’s non-aqueous ink composition is applied on a conductor to form a hole transport layer) comprising a polythiophene compound (see pg. 8, lines 7-27), metal oxide nanoparticles (see pg. 22, lines 10-22), and a solvent (see pg. 2, line 20 to pg. 3, line 6: non-aqueous ink composition; pg. 32, line 1 to pg.33 line 10), the solvent consisting only of an organic solvent (see pg. 30, lines 25-31: the ink composition is free of any water, i.e. is only organic solvent). See MPEP 2111.03 regarding the transitional phrase “consisting of”.
Regarding independent claims 1-2, Wang fails to disclose that the composition further comprises a nonionic fluorine-containing surfactant.
However, Otani, in analogous art, teaches that a charge transporting varnish including a specific nonionic fluorine-containing surfactant can be used for thin film production in organic EL devices (see para. 0011-0013, 0027).
Therefore, in view of the teaching of Otani, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by Wang by incorporating the nonionic fluorine containing surfactant taught by Otani to arrive at the claimed invention because Wang suggests that other solvents or non-solvents may be included in the liquid carrier in varying quantities to modify ink properties such as wetting, viscosity, morphology control (see Wang pg. 32, lines 26-31). Otani clearly teaches that the viscosity of the inventive varnish is set as appropriate for the thickness and other properties of the thin film to be produced, for example by inkjet printing (see Otani para. 0112-0114). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed nonionic fluorine containing surfactants for the claimed composition with a reasonable expectation of success for forming a thin film of excellent charge transportability that is capable of fully accommodating recent advances in the field of organic EL devices (see Otani para. 0028), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 3-5, Wang and Otani teach the composition according to claim 1, wherein the nonionic fluorine-containing surfactant has a perfluoroalkyl group-containing perfluorohydrocarbon structure and an alkylene oxide structure (see Otani para. 0029); claim 3, wherein the perfluoroalkenyl group is a branched-chain perfluoroalkenyl group (see Otani para. 0030); claim 3, wherein the perfluoroalkenyl group-containing perfluorohydrocarbon structure is represented by any of formulae (14) to (16) 
    PNG
    media_image1.png
    156
    469
    media_image1.png
    Greyscale
  (see Otani para. 0032).
As to claim 6, Wang and Otani teach the composition according to claim 3, wherein the alkylene oxide structure comprises a group represented by –(A0O)n – wherein A0 represents an alkylene group of 2 to 10 carbon atoms and n represents an integer of 2 to 50 (see Otani para. 0033-0035).
As to claim 7, Wang and Otani teach the composition according to claim 1, wherein the polythiophene compound is a polythiophene derivative comprising a repeat unit represented by formula (1):
    PNG
    media_image2.png
    79
    81
    media_image2.png
    Greyscale
as defined in claim 7 (see Wang pg. 7, lines 6-27).
As to claims 8-10, Wang and Otani teach the composition according to claim 1, further comprising a dopant material (see Wang pg. 17, line 9 to pg. 19, line 22); claim 8, wherein the dopant material is an arylsulfonic acid compound (see Otani para. 0082 & 0090-0103) and wherein the dopant material is free of an organic compound having a molecular weight exceeding 5,000 (see Otani para. 0102: the molecular weight of the arylsulfonic acid compound used as a dopant substance is not more than 2,000).
As to claim 11, Wang and Otani teach the composition according to claim 1, for use in the charge transporting thin film of an organic electroluminescent device having an anode, a cathode and a charge transporting thin film therebetween (see Wang pg. 32, lines 1-6; Wang pg. 38, lines 5-9; Otani para. 0119-0124 & 0325-0328).
	As to claim 12, Wang and Otani teach a charge transporting thin film obtained from the charge transporting composition according to claim 1 (see Wang pg. 35, line 27 to pg. 38, line 11; Otani para. 0114-0118).
	As to claim 13, Wang and Otani teach an organic electroluminescent device having the charge transporting thin film according to claim 12 (see Wang pg. 38, lines 5-29 & pg. 41, line 9 to pg. 43, line 26; Otani para. 0119-0122 & 0325-0238).
	As to claim 14, Wang and Otani teach a method for producing a charge transporting thin film comprising applying the charge transporting composition according to claim 1 onto a substrate and evaporating the solvent (see Wang pg. 35, line 27 to pg. 38, line 11; Otani claim 11 & para. 0114-0118).
	As to claim 15, Wang and Otani teach a method for producing an organic electroluminescent device, characterized by the use of the charge transporting thin film according to claim 12 (see Wang pg. 38, lines 13-23 & pg. 43, lines 4-26; Otani para. 0121-0122, 0325-0338, Working Examples 3-1).


Examiner’s Note
11.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 26, 2022